BLD-340                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2114
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                  EDWIN RODRIGUEZ
                                      a/k/a Cutin

                                   Edwin Rodriguez,
                                         Appellant
                       ____________________________________

                    On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                (E.D. Pa. 2-94-cr-00192-010)
                  District Court Judge: Honorable Lawrence F. Stengel
                      ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                 September 17, 2015
               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                           (Opinion filed: September 23, 2015)
                                        _________

                                        OPINION*
                                        _________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Edwin Rodriguez, a pro se inmate, appeals the District Court’s order denying his

petition for a writ of audita querela. This appeal presents no substantial question, and we

will summarily affirm. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       Rodriguez was convicted in the United States District Court for the Eastern

District of Pennsylvania of conspiracy to distribute cocaine. The District Court sentenced

him as a career offender to 360 months in prison. This Court affirmed. See United States

v. Rodriguez, 168 F.3d 480 (Table) (3d Cir. 1998) (No. 97-1937). Rodriguez then filed a

motion to vacate his sentence under 28 U.S.C. § 2255, which the District Court denied

after conducting an evidentiary hearing. We denied his request for a certificate of

appealability.

       Rodriguez has since filed two unsuccessful applications pursuant to 28 U.S.C. §

2244 to file a successive § 2255 motion. In 2010, he filed a petition for a writ of audita

querela under the All Writs Act, 28 U.S.C. § 1651, in the District Court, claiming that he

was entitled to resentencing under United States v. Booker, 543 U.S. 220 (2005). The

District Court denied the motion, and we summarily affirmed. United States v.

Rodriguez, 446 F. App’x 439 (3d Cir. 2011) (per curiam). On April 2, 2015, Rodriguez

filed in the District Court a second petition for a writ of audita querela under the All

Writs Act, 28 U.S.C. § 1651, claiming that he was entitled to resentencing under Begay

v. United States, 553 U.S. 137 (2008). The District Court denied the petition, concluding

                                              2
that Rodriguez cannot seek relief through a petition for a writ of audita querela on the

basis of his inability to satisfy the statutory requirements for filing a second or successive

§ 2255 motion. He appeals.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of a district court’s

order granting or denying a petition for a writ of audita querela is plenary. See United

States v. Gamboa, 608 F.3d 492, 494 (9th Cir. 2010); cf. Grider v. Keystone Health Plan

Cent., Inc., 500 F.3d 322, 328 (3d Cir. 2007) (exercising plenary review of injunctions

under All Writs Act).

       The District Court properly denied Rodriguez’s petition for a writ of audita

querela. “Where a statute specifically addresses the particular issue at hand, it is that

authority, and not the All Writs Act, that is controlling.” Massey v. United States, 581
F.3d 172, 174 (3d Cir. 2009) (internal quotation omitted). A § 2255 motion is the proper

avenue for Rodriguez to challenge his sentence. Id. Although he has filed two

unsuccessful applications to file a successive § 2255 motion, Rodriguez “may not seek

relief through a petition for a writ of audita querela on the basis of his inability to satisfy

the requirements of the Antiterrorism and Effective Death Penalty Act of 1996.” Id.

       Because the appeal does not present a substantial question, we will summarily

affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                               3